UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------ X
UNITED STATES OF AMERICA,

                                           MEMORANDUM AND ORDER
     -against-                             18-CR-134 (KAM)


DONVILLE INNISS,

                       Defendant.
------------------------------------ X

MATSUMOTO, United States District Judge:

          A three-count superseding indictment, dated August 1,

2019, charges defendants Donville Inniss (“Mr. Inniss”), and two

others, Ingrid Innes (“Ms. Innes”), and Alex Tasker (“Mr.

Tasker”) (collectively, “defendants”) with conspiracy to commit

money laundering (Count I), in violation of 18 U.S.C. § 1956(h)

and money laundering (Counts II and III), in violation of 18

U.S.C. § 1956(a)(2)(A).   (Second Superseding Indictment (S-2)

(“Indictment”), ECF No. 50, dated August 1, 2019.)

          These charges allege that from in or about and between

August 2015 and April 2016, Mr. Inniss leveraged his position,

as the Minister of Industry and as a member of the Parliament of

Barbados, to engage in a scheme to accept approximately $36,000

in bribes from Ms. Innes, then-CEO of the Insurance Corporation

of Barbados Ltd. (“ICBL”), and Mr. Tasker, then-Senior VP of

ICBL, in violation of Barbadian law, and to launder that money

to and through the United States.    (Id. ¶ 10.)   Furthermore, the

                                 1
charges allege that Mr. Inniss, using his official position as

Minister of Industry, caused the Barbados Investment and

Development Corporation (“BIDC”), an agency of the government of

Barbados and over which Mr. Inniss exercised authority, to renew

two insurance contracts with ICBL (“2015 Contract” and “2016

Contract”).   (Id. ¶¶ 11 - 17.)

          Pursuant to the April 3, 2019 Pretrial Scheduling

Order (“Pretrial Scheduling Order”), the parties were required

to file their pretrial motions by June 7, 2019, opposition

papers by June 28, 2019, and reply papers by July 5, 2019.      (ECF

No. 37, Pretrial Scheduling Order.)    Though the parties filed

pretrial motions by June 7, 2019, they continued to submit

filings, including additional motions, well outside of the

court-ordered schedule.    On August 23, 2019, the government

filed a supplemental motion in limine and a motion to produce

and find a document not protected by the attorney-client

privilege.    (ECF No. 53, Supplemental Motion in Limine; ECF No.

54, First Motion to Produce and find document not protected by

a-c privilege.)   On September 3, 2019, the government filed a

supplement to its first motion in limine.    (ECF No. 56, Letter

re September 6, 2019 conference and supplemental motion in

limine as to Donville Inniss.)    On September 4, 2019, the

government filed a motion to take a Rule 15 deposition, which

the court granted on September 12, 2019.    (ECF No. 62, Motion to

                                  2
Take Deposition; ECF No. 70, Memorandum and Order granting

Motion to Take Deposition.)   Over two months after submitting

his initial pretrial motions on June 7, 2019, Mr. Inniss filed a

motion to strike a section of foreign law and to object to that

portion of the proposed testimony of the government’s expert

witness, Thomas Durbin LLM (“Mr. Durbin”).    (ECF No. 74, Letter

Motion to Strike Section of Foreign Law and Objection to

Proposed Expert Testimony (“Def. Mot. to Strike”), dated

9/16/2019.)   The parties mutually agreed, with permission from

the court, to adjourn the trial date from October 28, 2019 to

January 13, 2020, in part to permit the court to consider the

late-filed motions.   (Dkt. Entry dated 10/14/2019.)

          This Memorandum and Order addresses Mr. Inniss’s

pretrial motions before the court (“Inniss Motions”), pursuant

to the Pretrial Scheduling Order.    The Inniss Motions request

that the court: (1) direct the government to disclose

Brady/Kyles/Giglio information to Mr. Inniss; (2) direct the

government to disclose any and all acts that the government will

seek to introduce against Mr. Inniss pursuant to Federal Rule of

Evidence 404(b); (3) strike Section 7 of the Barbadian

Prevention of Corruption Act of 1929 (“Section 7”) from

consideration by the jury in this case; and (4) preclude any

testimony on that section by the government’s expert.    (ECF No.

40, Motion for Discovery of Brady-Kyles Evidence and for the

                                 3
Timely Disclosure of 404(b) Evidence (“Def. Mot. to Compel”);

ECF No. 74, Def. Mot. to Strike.)     The government opposed Mr.

Inniss’s motions seeking to compel disclosure of

Brady/Kyles/Giglio information and 404(b) evidence as

effectively moot because the government, states that it is aware

of, and intends to comply with its legal obligations, and

because Mr. Inniss has not provided any grounds for why

expedited disclosure is necessary in this case.     (ECF No. 42,

Response in Opposition re Motion for Discovery of Brady-Kyles

Evidence and for the Timely Disclosure of 404(b) Evidence (“Gov.

Opp.”).)    Mr. Inniss filed no reply in support of his motions to

compel.    The government does not oppose Mr. Inniss’s motion to

strike because the government is not seeking a jury instruction

regarding Section 7 and is not seeking to have Mr. Durbin

testify about Section 7.    (ECF No. 76, Response to Motion re

Letter Motion to Strike Section of Foreign Law and Objection to

Proposed Expert Testimony (“Gov. Resp. to Def. Mot. to

Strike”).)

            The court will address the government’s pretrial

motions in a separate Memorandum and Order.




                                  4
                             DISCUSSION

  A. Mr. Inniss’s Request for an Order Requiring Disclosure of
     Brady and Giglio Material

           First, Mr. Inniss moves for an order directing the

government to produce (a) any exculpatory evidence under Brady

v. Maryland, 373 U.S. 83 (1963), including evidence pursuant to

Kyles v. Whitley, 514 U.S. 419 (1995); and (b) any witness

impeachment evidence under Giglio v. United States, 405 U.S. 150

(1972).   Specifically, Mr. Inniss requests that the government

provide him with Brady-Kyles material in the form of “statements

of any individual which are: [1] inconsistent or contradictory

with prior statements made by those individuals; [2]

inconsistent or contradictory with the statements of others

interviewed; and [3] inconsistent or contradictory with the

government’s theory of prosecution in its case against him.”

(ECF No. 40, Def. Mot. to Compel, at 3.)    With regard to Giglio

information, Mr. Inniss requests a litany of witness impeachment

information.    (Id. at 6 – 8.)

  1. Legal Standard

           “Under Brady and its progeny, ‘the Government has a

constitutional duty to disclose favorable evidence to the

accused where such evidence is ‘material’ either to guilt or to

punishment.’”    United States v. Certified Envtl. Servs., Inc.,

753 F.3d 72, 91 (2d Cir. 2014) (quoting United States v. Coppa,

                                  5
267 F.3d 132, 139 (2d Cir. 2001)).   “Favorable evidence” that

must be disclosed for purposes of Brady “includes not only

evidence that tends to exculpate the accused, but also evidence

that is useful to impeach the credibility of a government

witness,” also known as “Giglio material.”   Id.   “[A] prosecutor

must disclose evidence if, without such disclosure, a reasonable

probability will exist that the outcome of a trial in which the

evidence had been disclosed would have been different.”   Coppa,

267 F.3d at 142.   As the Second Circuit noted in Coppa, the

government must disclose evidence that “could reasonably be

taken to put the whole case in such a different light as to

undermine confidence in the verdict.”    Id. at 135 (quoting Kyles

v. Whitley, 514 U.S. 419, 435 (1997)).

          Accordingly, the government must disclose all Brady

and Giglio material “in time for its effective use at trial.”

See id.; see also United States v. Douglas, 525 F.3d 225, 245

(2d. Cir. 2008) (holding that there was no Brady violation where

the government disclosed material three calendar days before

start of trial); United States v. Rivera, No. 13-CR-149

(KAM)(E.D.N.Y. Feb. 5, 2015) (ECF No. 177, at 36-37) (denying

motion to compel the production of Brady and Giglio material

where the government indicated it would comply with notice

requirements).   The required timing of such a disclosure depends

on the materiality of the evidence and the particular

                                 6
circumstances of each case; thus, the Second Circuit has

refrained from defining the temporal requirements of the phrase

“in time for effective use.”    United States v. Taylor, 17 F.

Supp. 3d 162, 177 (E.D.N.Y. 2014).    Moreover, a defendant has

“no pretrial discovery right to Giglio materials.”    United

States v. RW Prof'l Leasing Servs. Corp., 317 F. Supp. 2d 167,

179 (E.D.N.Y. 2004) (citing United States v. Nixon, 418 U.S.

683, 701 (1974)).   Nevertheless, a “district court has the

discretion to order Brady/Giglio disclosure at any time as a

matter of sound case management.”     Taylor, 17 F. Supp. 3d at 177

(internal citation omitted).

  2. Application

          In its opposition memorandum, the government

represented to the court and Mr. Inniss that it “understands its

obligations pursuant to Brady, Kyles, and Giglio and will

disclose any such information at the appropriate time.”    (ECF

No. 42, Gov. Opp. at 1.)    Indeed, in its August 23, 2018 letter

to defense counsel, the government noted that, though it was not

aware of any exculpatory material regarding the defendant, it

“understands and will comply with its continuing obligation to

produce [Brady] material.”    (ECF No. 15, Letter re discovery

produced in court today.)    To date, the government has sent

defense counsel eight letters, pursuant to Rule 16 of the

Federal Rules of Criminal Procedure, providing various

                                  7
discovery-related disclosures.   Notably, in its June 24, 2019

letter to defense counsel, the government disclosed certain

information “that may be helpful to the defense,” although the

government did not concede that the information was “material”

under Brady.   (ECF No. 41, Letter information that may be

helpful to defense.)

          Because the government has represented that it is

unaware of any Brady material in its possession, and because it

has committed to produce such material should any be discovered,

the government argues that Mr. Inniss’s motion to compel

disclosure should be denied as moot.    Mr. Inniss has filed no

reply in support of his motion to compel, and he has not given

the court reason to believe that the government is not in

compliance with its Brady obligations or that expedited

disclosure is necessary in this case.    Therefore, the court

denies, as moot and without prejudice, Mr. Inniss’s motion to

compel under Brady.

          Additionally, the government plans to produce any

Giglio materials “at the same time it produces witness

statements pursuant to 18 U.S.C. § 3500.”    (Id. at 3.)   As there

is no pretrial right to Giglio material and the government has

represented that it will produce such materials in advance of

trial, the court denies, as moot and without prejudice, Mr.

Inniss’s motion to compel disclosure of Giglio material.

                                 8
  B. Mr. Inniss’s Request for an Order Requiring Disclosure of
     404(b) Evidence

          Mr. Inniss seeks an order, pursuant to Federal Rule of

Evidence 404(b) (“Rule 404(b)”), precluding the government from

offering at his trial evidence of uncharged crimes or,

alternatively, directing the government to disclose “any and all

acts which the government would seek to introduce” against Mr.

Inniss pursuant to Rule 404(b).   (ECF No. 40, at 8.)

  1. Legal Standard

          Rule 404(b) requires the government to “provide

reasonable notice . . . before trial” of its intent to introduce

evidence of a defendant’s other crimes or bad acts.     See Fed. R.

Evid. 404(b).   Though Rule 404(b) does not define “reasonable

notice,” courts in the Second Circuit have “generally

interpreted ‘reasonable notice’ [for 404(b) disclosure purposes]

to be ten days to two weeks before trial.”   United States v.

James, No. 02-CR-778, 2007 WL 914242, at *8 (E.D.N.Y. Mar. 21,

2007); United States v. Heredia, No. 02-CR-1246, 2003 WL

21524008, at *10 (S.D.N.Y. Jul. 3, 2003) (“It has been the

practice of courts in this circuit to deem notice afforded more

than ten working days before trial as ‘reasonable’ within the

meaning of Rule 404(b).”); United States v. Ojeikere, 299 F.

Supp. 2d 254, 257 (S.D.N.Y. 2004) (noting that courts in the

Second Circuit have “routinely” found that at least ten business


                                  9
days constitutes reasonable notice).   “A court may provide for a

longer notice period, especially in the case of a complex trial,

in which the 404(b) evidence is critical to the action[.]”

United States v. Torres, 05-CR-838 (NGG), 2006 WL 1982750, at *6

(Jul. 14, 2006) (internal citation omitted); Ojeikere, 299 F.

Supp. 2d at 257 (S.D.N.Y. 2004).

  2. Application

          First, the court finds that Mr. Inniss’s request for

an order directing disclosure of 404(b) evidence was premature

at the time the request was made because courts in the Second

Circuit routinely find that two weeks’ notice is “reasonable”

for purposes of Rule 404(b) disclosures.   United States v.

Russo, 483 F. Supp. 2d 301, 308-09 (S.D.N.Y. 2007) (denying

defendants’ request for Rule 404(b) disclosure where government

has represented that it will provide timely notice of any intent

to introduce 404(b) evidence).

          Second, through its pretrial motions and other

submissions, the government has notified the court and defense

counsel of its intent to introduce certain evidence regarding

the Corporation as direct evidence or, alternatively, under Rule

404(b).   (ECF Nos. 39, First Motion in Limine; 42, Gov. Opp. at

4; 53, Supplemental Motion in Limine; 56, Letter re September 6,

2019 conference and supplemental motion in limine.)   To the

extent that the government has not finished making its 404(b)

                                 10
disclosures, Mr. Inniss’s preemptive motion to preclude such

evidence was premature and is thus denied without prejudice to

renew, and Ms. Inniss’s opposition to the government’s pending

motions will be considered in a separate decision.            Torres, 2006

WL 1982750, at *6. 1

   C. Mr. Inniss’s Motion to Strike Section 7 and Related Expert
      Testimony

            The government’s eighth request to charge the jury

concerns the Prevention of Corruption Act of Barbados.

Specifically, the government seeks to instruct the jury that the

specified unlawful activity for the object of money laundering

is the bribery of a public official in violation of Barbadian

law.   (ECF No. 46-4, Ex. F, Proposed Jury Instructions at 17-

20.)   Presently before the court is Mr. Inniss’s “motion to

strike” Section 7 of the Prevention of Corruption Act of

Barbados from consideration by the jury in this case, as well as

his objection to any testimony concerning Section 7 by the

government’s expert.      (ECF No. 74, Def. Mot. to Strike.)

            Section 7 provides:

            Where, in any proceedings against a person for
            an offence under this Act, it is proved that
            any money, gift or other consideration has

1 As noted at the outset, the court will address the government’s pending

pretrial motions, including its requests to introduce certain evidence as
either direct evidence or, in the alternative, as admissible under Rule
404(b), in a separate Memorandum and Order. (ECF No. 39, First Motion in
Limine; ECF No. 56, Letter re September 6, 2019 conference and supplemental
motion in limine.)

                                     11
          been paid or given to or received by a person
          in the employment of the Crown or any
          Government Department or a public body by or
          from a person or agent of a person holding or
          seeking to obtain a contract from the Crown or
          any Government Department or public body, the
          money, gift or consideration shall, for the
          purposes of this Act, be deemed to have been
          paid or given and received corruptly as
          inducement or reward, unless the contrary is
          proved.



          In the parties’ joint letter dated July 26, 2019, the

defendant indicated that he “generally does not object to the

government’s filing of July 15, 2019,” which includes, among

other things, proposed jury instructions submitted by the

government.    (ECF No. 47, Notice of joint letter following meet

and confer; ECF No. 46-4, Ex. F.)     For instance, defense counsel

does not object to the government’s proposed Request No. 6 and

Request No. 7, which define the “specified unlawful activit[y]”

in this case as “bribery of a public official, in violation of

the Barbados Prevention of Corruption Act.”    (ECF No. 46-4, Ex.

F at 11–16.)   Furthermore, the government’s proposed Request No.

8 would instruct the jury regarding Barbadian anti-bribery law

and the six elements that must be proved to meet the definition

of bribery as set forth in the Barbados Prevention of Corruption

Act, one of which is that the “receiving person corruptly

solicits, receives or agrees to receive” money, gifts or other


                                 12
consideration.   (ECF No. 46-4, Ex. F at 17–20 (emphasis added).)

The government also acknowledges that Section 7 “states that

when money, a gift or consideration has been given to a person

(or their representative) employed by the Barbadian government,

by an entity seeking a contract with the Barbadian government,

it will be deemed ‘corrupt’ unless the contrary is proved by the

defendant.”   (ECF No. 46-4, Ex. F at 20.)   Thus, the “government

does not request that the Court instruct the jury on [Section 7]

because it may confuse the jury about the government’s burden to

prove the crimes in the Indictment beyond a reasonable doubt.”

(ECF No. 46-4, Ex. F at 20, fn. 11.)

          Although incorrectly titled as a “motion to strike,”

defense counsel essentially seeks to exclude Section 7 of the

Prevention of Corruption Act of Barbados from consideration by

the jury in this case.   Specifically, defense counsel claims

that Section 7 creates a mandatory, as opposed to a permissive,

burden-shifting presumption that would “conflict with the

overriding presumption of innocence with which the law endows

the accused and which extends to every element of the crime,”

which conflicts with tenets of United States federal and state

criminal law.    (ECF No. 74, Def. Mot. to Strike at 4–5 (quoting

Sandstrom v. Montana, 442 U.S. 505, 523 (1979).)   The government

does not oppose Mr. Inniss’s motion to exclude Section 7 from

the proposed testimony by government expert Thomas Durbin, LLM,

                                 13
or from the instructions given to the jury.    (ECF No. 76, Gov.

Resp. to Def. Mot. to Strike at 1 (“The government does not

oppose the defendant’s request because, as it indicated months

ago, it is not seeking a jury instruction regarding Section

7.”).)   Notably, the government’s proposed Request No. 8 does

not appear to contain any allusion to burden-shifting with

respect to the defendant’s corrupt intent, and Section 7 is

neither cited nor quoted in the proposed Request No. 8.    (ECF

No. 46-4, Ex. F at 17-20.)    Though the court is aware of no

reference to Section 7 in the proposed Request No. 8 or in any

other proposed instruction, Mr. Inniss’s motion is unopposed and

conceded.   Therefore, the court grants Mr. Inniss’s request to

exclude any references to Section 7 from the jury instructions.

(ECF No. 46-4, Ex. F at 17-20.)    In light of this order, the

court also directs defense counsel to specify what, if any,

part(s) of the proposed Request No. 8 he views as objectionable,

on or before November 25, 2019.

            Additionally, defense counsel requests that the court

preclude the government’s expert witness, Mr. Durbin, from

testifying about Section 7.    (ECF No. 74, Def. Mot. to Strike.)

The government also does not oppose this request.    (ECF No. 76,

Gov. Resp. to Def. Mot. to Strike at 1 (“Because it is not

seeking to have Mr. Durbin testify about Section 7 in front of

the jury, the government also does not oppose this request.”).)

                                  14
Federal Rule of Evidence 403 allows a court to “exclude relevant

evidence if the probative value is substantially outweighed by a

danger of . . . unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.”     See Fed. R. of Evid. 403;

United States v. Napout, 332 F. Supp. 3d 533, 545 (E.D.N.Y.

2018) (excluding evidence regarding legality of bribery in

defendants’ home countries in the context of a motion in limine

where such evidence “would be inadmissible at trial [] under FRE

403”).   Because any probative value resulting from Mr. Durbin’s

testimony regarding Section 7 would be substantially outweighed

by a danger of unfair prejudice, confusing the issues, and

misleading the jury regarding the necessary elements that the

government must prove with respect to the specified unlawful

activity underlying Counts I–III, the court grants defendant’s

request to preclude Mr. Durbin from testifying about Section 7

in front of the jury.

                            CONCLUSION

          For the foregoing reasons, the court grants Mr.

Inniss’s motion to preclude Mr. Durbin from testifying before

the jury regarding Section 7, and to exclude Section 7 from the

government’s proposed jury instruction Request No. 8.    (ECF No.

46-4, Ex. F at 17-20.)   The court respectfully denies without

prejudice Mr. Inniss’s motion to direct the government to

                                15
disclose all Brady/Kyles/Giglio material and to direct the

government to disclose 404(b) evidence, to the extent it has not

already done so.


SO ORDERED.

Dated: November 18, 2019
       Brooklyn, New York


                                    _______    /s/______
                                    KIYO A. MATSUMOTO
                                    United States District Judge
                                    Eastern District of New York




                               16
